Citation Nr: 0027099	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected keloid scar of the right anterior chest. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied an increased rating 
for the veteran's service-connected keloid scar of the right 
anterior chest, rated as noncompensably (zero percent) 
disabling. 


FINDING OF FACT

The veteran's service-connected keloid scar of the right 
anterior chest is primarily manifested by a flat surgical 
scar on the right pectoral area, which is not poorly 
nourished or with repeated ulceration, is not tender or 
painful on objective demonstration, and is not productive of 
limitation of function. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected keloid scar of the right anterior chest have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 7803, 7804, 
7805 (1999).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

In this case, effective from August 1970, service connection 
was granted for a keloid scar to the right anterior chest, 
rated as 10 percent disabling from August 1970, and as 
noncompensably disabling from November 1982.  A VA 
examination in October 1970 revealed an asymptomatic large 
keloid scar on the anterior chest which was completely 
asymptomatic.  Following a VA examination in 1982 which found 
that the scar was well-healed and non-tender with no loss of 
underlying tissue, with no palpable abnormalities, the rating 
was reduced to zero percent.  

In April 1998, the veteran filed a claim for an increased 
rating for the scar.  On a VA Form 9 on appeal dated in April 
1999, the veteran wrote that the scar was tender and painful 
at times but did not result in limited use.  At a VA 
examination in July 1998, the veteran reported that his scar 
had been occasionally tender in the past, though he had no 
current complaints referable to the scar, and that the 
appearance of the scar had not changed in many years.  
Physical examination revealed a flat surgical scar on the 
right pectoral area measuring 1 x 2.5 cm, which was supple 
and nontender.  The diagnosis was an asymptomatic surgical 
scar.  

At a personal hearing in June 2000 before the undersigned 
member of the Board, sitting at Muskogee, Oklahoma, the 
veteran testified in relevant part that his scar was at times 
painful, and the scar felt like a knot.

The evidence in this veteran's case shows that his service-
connected keloid scar of the right anterior chest is 
primarily manifested by a flat surgical scar on the right 
pectoral area, which is not poorly nourished or with repeated 
ulceration, is not tender or painful on objective 
demonstration, and is not productive of limitation of 
function.  Clinical findings of record include that the scar 
is currently supple, nontender, and asymptomatic.  In this 
regard, the Board notes the veteran's contention in his 
substantive appeal that his scar is sometimes tender and 
painful.  However, at the July 1998 VA examination, he 
specifically reported no complaints referable to the scar.  
This is consistent with the otherwise absence of recent 
complaints in the record of a tender or painful scar.  The 
veteran also wrote that his scar was not productive of 
limitation of use.  While the veteran testified at the 
hearing that his scar was at times painful, his more specific 
description of symptomatology was only that the scar felt 
like a knot.  The Board finds the clinical evidence of 
record, which demonstrates no pain or tenderness of the scar 
when examined, as well as the veteran's more specific 
reporting at the July 1998 VA examination and his specific 
description of symptomatology at the hearing, to be more 
probative than his very general and uncorroborated assertions 
of occasional pain or tenderness.  Moreover, the general 
complaints of occasional pain, unquantified as to frequency 
or severity, does not equate to tenderness or painful scar as 
contemplated under the rating criteria.  For these reasons, 
the Board must find that a compensable rating for service-
connected keloid scar of the right anterior chest is not 
warranted under any potentially applicable diagnostic code 
for rating of scars.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 7803, 7804, 
7805. 


ORDER

The appeal for an increased (compensable) rating for service-
connected keloid scar of the right anterior chest is denied. 


		
	BRUCE KANNEE
	Veterans Law Judge
                                             Board of 
Veterans' Appeals


 

